                        Case 2:20-mj-01205-VRG Document 1 Filed 04/30/20 Page 1 of 1

 A091 (Rev. 12/03) Criminal Complaint                                                          AUSA                f'

                                  UNITED STATES DISTRICT COURT
                                                                                                                         I    LE            D
                                                                                                                         PR        34)op


                                                                                                           CLERK. U.S. OISYRICT COURT
                                               Western District Of Texas Del Rio Division                  WESTERN DRICT OF TEXAS
                                                                                                           BY__________
 UNITED STATES OF AMERICA                                                     CRIMINAL COMPLAINT                DEPUTY                      CLERK
                         vs.
Edgar CEDILLO                                                                  CaseNumber:      JQb.               (9.0)rY-O            I




            I, the undersigned complainant state   that the following is true and correct to the best of my

 knowledge and belief. On or about         April 28, 2020           in                 Maverick                     County, in

 the                                        Western District Of Texas                                                   defendant(s),
conspire with other unnamed co-conspirators, to transport, or move or attempt to transport or move, certain persons, Jenifer
Alexandra Ochoa-Castro, knowing or in reckless disregard of the fact that that such persons were aliens illegally present in the
United States, a felony,




in violation of Title                                United States Code, Section(s)                    1   324(a)( I )(A)(v)(I)
I further state that I am a(n)                 Border Patrol Agent                      and that this complaint is based on the
following facts:
On April 28, 2020, Defendant CEDILLO, Edgar was arrested by Border Patrol agents near Eagle Pass, TX, in the Western
District of Texas, for conspiring to transport nine illegal aliens into the United States. CEDILLO self-admitted he conspired with
other unnamed co-conspirators to transport the nine illegal aliens further into the United States. CEDILLO self-admitted he was
to be paid $100 USD per person, all of which he knew were illegal aliens, as well as knowing that it is illegal to transport illegal
aliens. Material Witness, OCHOA-CASTRO, Jenifer, admitted she conspired with other unnamed subjects to be smuggled
further into the United States for an unknown dollar amount. The Material Witness, positively identified the tractor trailer in a
photo lineup as the vehicle that was used to transport her, in her attempt to illegally enter the United States.




Continued on the attached sheet and made a part of this complaint:               DYes            jNo



                                                                                SignofpIaint

Sworn to before me and signed in my presence,

April 30,2020                                                            at
Dat



Name of Judge                                Title of Judge
